DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          






                     NO. 12-05-00086-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


§APPEAL FROM THE  

IN THE INTEREST OF M.S.,                          §     COUNTY COURT AT LAW OF
A CHILD
§CHEROKEE COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant has filed a motion to dismiss this appeal, and all other parties to the appeal have
been given notice of the filing of this motion.  Because Appellant has met the requirements of Texas
Rule of Appellate Procedure 42.1(a)(1), the motion is granted, and the appeal is dismissed.
Opinion delivered November 2, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.






(PUBLISH)